DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
 Response to Amendment
Examiner acknowledges amended Claims 1, 3, 4, and 17 and cancelled Claim 2 in the response filed on 5/24/2022. 
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding the limitation(s) “in direct contact” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ Specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the Examiner notes that this is meant that a first element such as a first layer and a second element such as a second layer are in adjacent physical contact, without any intermediary layers at the interface of the two elements.  However, an intervening layer can be present if it does not adversely affect the functional relationship of the required layers (please see paragraph [0025] in Applicant’s Specification).  
Examiner further notes that Applicant recognizes such broad interpretation as being acceptable (i.e. unrecited layer(s) may be present despite two layers being “in direct contact”).  Amended Claims 1 and 17 recite an insulating non-magnetic spacer in direct contact with a first and second soft magnetic layers and all layers (plural form) between the first and second soft magnetic layers are configured to do a specific function.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120049966 (“Pi et al.”), in view of US Pub. No. 20100072524 (“Huai et al.”), and in view of US Pub. No. 20140216939 (“Fontana et al.”).
With regards to Claims 1, 3, and 4, Pi et al. teaches a laminated magnetic structure comprising, in order, a first sequence of layers comprising a first antiferromagnetic layer (AF1’(100’) or relevant thereof) and a first soft magnetic layer (FP1 or relevant thereof), wherein the first soft magnetic layer is pinned by the first antiferromagnetic layer, an insulating non-magnetic spacer (S2 or relevant thereof) located between the first sequence of layers and a second sequence of layers, the insulating non-magnetic spacer in direct contact with a surface of the first soft magnetic layer, and the second sequence of layers comprising a second soft magnetic layer (FF2 or relevant thereof) in direct contact with a surface of the insulating non-magnetic spacer and a second antiferromagnetic layer (AF2 or relevant thereof), wherein the second soft magnetic layer is pinned by the second antiferromagnetic layer (Fig. 5, [0055], [0060], [0061], and [0063]).  
Pi et al. teaches only an insulating non-magnetic spacer is present between its first and second soft magnetic layers and produces anti-ferromagnetic coupling with the first and second soft magnetic layers (Fig. 5).  Pi et al. does not specifically teach its insulating non-magnetic spacer is configured to provide magneto-static coupling between the first soft magnetic layer and the second soft magnetic layer to remove closure domains.  Pi et al. does not teach the nominal supporting substrate and barrier or adhesion layer.  Pi et al. further does not teach the claimed first and second magnetic growth layers as claimed. 
Huai et al. teaches a laminated magnetic structure comprising, in order, from a supporting substrate (101 or relevant thereof), a first sequence of layers comprising a barrier layer or an adhesion layer (102 or relevant thereof), a first antiferromagnetic layer (113A or relevant thereof), and a first soft magnetic layer (111A or relevant thereof), wherein the first soft magnetic layer is pinned by the first antiferromagnetic layer; a non-magnetic spacer (130A, 130B, or relevant thereof) located between the first sequence of layers and a second sequence of layers, the non-magnetic spacer in direct contact with a surface of the first soft magnetic layer; and the second sequence of layers comprising a second soft magnetic layer (111B or relevant thereof) in direct contact with a surface of the non-magnetic spacer, and a second antiferromagnetic layer (113B or relevant thereof), wherein the second soft magnetic layer is pinned by the second antiferromagnetic layer (Fig. 5A, [0051], [0058], and [0059]).
Huai et al. further teaches that its soft magnetic layers, which are pinned by their respective antiferromagnetic layers, could be a single layer or a multiple layer configuration.  The individual layers of the multiple layer configuration could be either a combination of magnetic materials, which are either ferromagnetic or ferrimagnetic [0058] (i.e. formed of different materials).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Pi et al.’s first and second soft magnetic layers have a multiple layer configuration, as disclosed by Huai et al., to achieve desired stability (Abstract). Therefore, the prior art teaches one layer in each of the respective soft magnetic layers in the first and second sequence of layers corresponds to the respective magnetic growth layers in contact with their respective antiferromagnetic layer, wherein the soft magnetic layers and magnetic growth layers are materially different from each other.  It would also have been obvious to one of ordinary skill in the art to include a support substrate and barrier layer or an adhesion layer in Pi et al.’s first sequence of layers to provide a necessary base for the laminated magnetic structure. 
Fontana et al. recognizes that an insulating non-magnetic layer between two soft magnetic layers provides magneto-static coupling and remove closure domains ([0022] and [0025]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have an insulating non-magnetic layer function as claimed in Pi et al.’s magnetic structure in order to reduce loss and achieve high frequency permeability [0018].

With regards to Claim 5, one of ordinary skill in the art would recognize that arbitrary strata lines within each layer of Pi et al.’s magnetic structure yields a plurality of sub-layers in each layer, and produces the same structure as claimed (Fig. 5).

With regards to Claims 6 and 7, due to Pi et al. teaching substantially the same laminated magnetic structure in materials and structure as claimed by Applicant, it is intrinsic that Pi et al.’s laminated magnetic structure has the claimed quality factor and magnetic loss tangent properties.  It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977). 

With regards to Claim 8, Pi et al. teaches the first and second antiferromagnetic layers comprise the material(s) as claimed [0063]. 

With regards to Claim 9, Pi et al. teaches the first and second magnetic growth layers comprise cobalt or iron ([0063] in Pi et al. and [0058] in Huai et al.). 

With regards to Claim 10, Pi et al. teaches the first and second soft magnetic layers comprise a material as claimed ([0063] in Pi et al. and [0058] in Huai et al.).

With regards to Claim 11, Pi et al. teaches the first and second soft magnetic layers comprise cobalt, iron, and boron ([0044] and [0063] in Pi et al.; [0058] in Huai et al.). 

With regards to Claim 12, Pi et al. teaches the insulating non-magnetic spacer comprising the claimed material [0055]. 

With regards to Claim 13, Pi et al. does not specifically teach its magnetic structure further comprising an ordered sequence of layers as claimed. 
However, Huai et al. teaches its magnetic structure further comprising an ordered sequence of layers selected from the group consisting of IrMn/CoFe/CoFeB, wherein CoFe has a composition of CoFe(5-40%) ([0047], [0051], [0057], and [0058]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Pi et al.’s magnetic structure further comprising the claimed ordered sequence of layers to provide a multilayer structure with desirable stability against fluctuations [0009]. 

With regards to Claim 15, Pi et al. does not specifically teach its magnetic structure further comprising one or more additional sequences. 
However, Huai et al. teaches its magnetic structure further comprising one or more additional sequences, each additional sequence separated by an insulating non-magnetic spacer (Fig. 1B, [0033], and [0063]-[0066]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Pi et al.’s magnetic structure further comprising additional sequences in order to provide a multilayer structure with desirable stability against fluctuations [0009]. 

With regards to Claim 16, Pi et al. teaches the magnetic structure as set forth above. 
Pi et al. does not teach the thickness of its magnetic structure is about 0.5 to 5 micrometers. 
However, Fontana et al. recognizes that laminated magnetic structures are often implemented with a thickness of several 100 nm to a few microns [0002].  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the thickness of Pi et al.’s magnetic structure to be about 0.5 to 5 micrometers in order to achieve high energy density [0002]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120049966 (“Pi et al.”), in view of US Pub. No. 20100072524 (“Huai et al.”), and in view of US Pub. No. 20140216939 (“Fontana et al.”) as applied to Claim 1 above, and further in view US Pub. No. 20080062582 (“Komagaki”). 
Pi et al. teaches an insulating non-magnetic spacer as set forth above, including anti-ferromagnetic coupling with the first and second soft magnetic layers (Fig. 5).  
Pi et al. does not teach its insulating non-magnetic spacer is pinhole free. 
However, Komagaki teaches a non-magnetic spacer is pinhole free and produces interlayer anti-ferromagnetic coupling with the first and second soft magnetic layers [0014].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Pi et al.’s insulating non-magnetic spacer be pinhole free and provide a stable interlayer anti-ferromagnetic coupling with the first and second soft magnetic layers in order to obtain stable magnetoresistive characteristics in the magnetic structure (Abstract and [0014]). 

Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20120049966 (“Pi et al.”), in view of US Pub. No. 20100072524 (“Huai et al.”), in view of US Pub. No. 20140216939 (“Fontana et al.”), and in view of Kulkarni, Jaydeep P., et al. “Nano Spiral Inductors for Low-Power Digital Spintronic Circuits.” IEEE Transactions on Magnetics, vol. 46, no. 6, 2010, pp. 1898–1901 (“Kulkarni et al.”).
With regards to Claims 17 and 20, Pi et al. teaches a laminated magnetic structure comprising, in order, a first sequence of layers comprising a first antiferromagnetic layer (AF1’(100’) or relevant thereof) and a first soft magnetic layer (FP1 or relevant thereof), wherein the first soft magnetic layer is pinned by the first antiferromagnetic layer, an insulating non-magnetic spacer (S2 or relevant thereof) located between the first sequence of layers and a second sequence of layers, the insulating non-magnetic spacer in direct contact with a surface of the first soft magnetic layer, and the second sequence of layers comprising a second soft magnetic layer (FF2 or relevant thereof) in direct contact with a surface of the insulating non-magnetic spacer and a second antiferromagnetic layer (AF2 or relevant thereof), wherein the second soft magnetic layer is pinned by the second antiferromagnetic layer (Fig. 5, [0055], [0060], [0061], and [0063]).  
Pi et al. teaches only an insulating non-magnetic spacer is present between its first and second soft magnetic layers and produces anti-ferromagnetic coupling with the first and second soft magnetic layers (Fig. 5).  Pi et al. does not specifically teach its insulating non-magnetic spacer is configured to provide magneto-static coupling between the first soft magnetic layer and the second soft magnetic layer to remove closure domains.  Pi et al. does not teach the nominal supporting substrate and barrier or adhesion layer.  Pi et al. further does not teach the claimed first and second magnetic growth layers as claimed. 
Huai et al. teaches a laminated magnetic structure comprising, in order, from a supporting substrate (101 or relevant thereof), a first sequence of layers comprising a barrier layer or an adhesion layer (102 or relevant thereof), a first antiferromagnetic layer (113A or relevant thereof), and a first soft magnetic layer (111A or relevant thereof), wherein the first soft magnetic layer is pinned by the first antiferromagnetic layer; a non-magnetic spacer (130A, 130B, or relevant thereof) located between the first sequence of layers and a second sequence of layers, the non-magnetic spacer in direct contact with a surface of the first soft magnetic layer; and the second sequence of layers comprising a second soft magnetic layer (111B or relevant thereof) in direct contact with a surface of the non-magnetic spacer, and a second antiferromagnetic layer (113B or relevant thereof), wherein the second soft magnetic layer is pinned by the second antiferromagnetic layer (Fig. 5A, [0051], [0058], and [0059]).
Huai et al. further teaches that its soft magnetic layers, which are pinned by their respective antiferromagnetic layers, could be a single layer or a multiple layer configuration.  The individual layers of the multiple layer configuration could be either a combination of magnetic materials, which are either ferromagnetic or ferrimagnetic [0058] (i.e. formed of different materials).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Pi et al.’s first and second soft magnetic layers have a multiple layer configuration, as disclosed by Huai et al., to achieve desired stability (Abstract). Therefore, the prior art teaches one layer in each of the respective soft magnetic layers in the first and second sequence of layers corresponds to the respective magnetic growth layers in contact with their respective antiferromagnetic layer, wherein the soft magnetic layers and magnetic growth layers are materially different from each other.  It would also have been obvious to one of ordinary skill in the art to include a support substrate and barrier layer or an adhesion layer in Pi et al.’s first sequence of layers to provide a necessary base for the laminated magnetic structure. 
Fontana et al. recognizes that an insulating non-magnetic layer between two soft magnetic layers provides magneto-static coupling and remove closure domains ([0022] and [0025]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have an insulating non-magnetic layer function as claimed in Pi et al.’s magnetic structure in order to reduce loss and achieve high frequency permeability [0018].
Kulkarni et al. recognizes that Pi et al.’s type of system can be formed into planar inductor as claimed (Abstract, I. INTRODUCTION, and III. PROPOSED NANO-SPIRAL INDUCTORS).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Pi et al.’s system be formed into a planar inductor system with the claimed nominal apparatus in order to produce a device using low power/current but with a sufficient magnetic field (I. INTRODUCTION).

With regards to Claims 18 and 19, due to Pi et al. teaching substantially the same laminated magnetic structure in materials and structure as claimed by Applicant, it is intrinsic that Pi et al.’s laminated magnetic structure has the claimed quality factor and magnetic loss tangent properties.  It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785